IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CHARLES BASS,                            : No. 108 EM 2014
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
THE DISTRICT ATTORNEY OF                 :
PHILADELPHIA COUNTY THE                  :
ATTORNEY GENERAL OF                      :
PENNSYLVANIA THE                         :
SUPERINTENDENT OF SCI-DALLAS,            :
                                         :
                   Respondents           :


                                     ORDER



PER CURIAM

      AND NOW, this 24th day of September, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.